By the court.

It is settled, that an execution remains in force on the return day, so long as the court to which it is returnable, continues in session that day, and no longer, 1 Salk. 321, Perkins v. Woolaston; 6 Mod. 130, S. C. ; 12 Mass. Rep. 434, Stevens v. Bigelow; 1 N. H. Rep. 359; Cro. Eliz. 701 ; 6 Mass. Rep. 20, Prescott v. Wright.
If the execution be delivered to an officer on the return day, at any time before the court adjourns to a future day, a return of non est inventus by such officer, will be sufficient to charge the endorser of a writ. But if the execution be not delivered to an officer, until after such an adjournment on the return day, the execution must he considered as no longer in force when so delivered, and the return will be irregular.
In this case, the execution was not delivered 1o the officer in season, and there must be

Judgment for the defendant